DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FORA COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would
be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as
a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with
35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: configuration sending module, configuration receiving module, measurement indication module, report acquisition module, necessity evaluation module, and handover report module in claims 12, 13, and 21-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/21/2020 as modified by the preliminary amendment filed also on 12/21/2020. 
Claims 1, 4, 6, 7, and 11-25 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 1-14, and 16-24 rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TS 36.300 V14.6.0 (2018-03), as provided by Applicant

 	Referring to Claim 1, 3GPP document discloses a handover evaluation method, comprising: sending a beam measurement indication (pages 253-254, 22.4.2.3, coverage and quality condition information, e.g. time), a cell measurement strategy (pages 253-254, 22.4.2.3, measuring indication, e.g. continue measuring, threshold, time, etc.) and a threshold of one of reference signal received power (RSRP), reference signal received quality (RSRQ), or signal to interference plus noise ratio (SINR) to a target base station (pages 253-254, 22.4.2.3, threshold - RSRP, RSRQ), wherein the beam measurement indication and the cell measurement strategy ar
 	Referring to Claim 4 as applied to Claim 1 above, 3GPP document discloses the handover evaluation method, wherein the beam measurement indication comprises at least one of: measurement duration, a measurement target bandwidth, a measurement frequency point list, or measurement configuration information of a synchronization signal/physical broadcast channel block (SSB) of the source base station side (pages 253-254, 22.4.2.3, coverage and quality condition information, e.g. time).  
  	Referring to Claim 7, 3GPP document discloses a handover report method, comprising: receiving a beam measurement indication (pages 253-254, 22.4.2.3, coverage and quality condition information, e.g. time), a cell measurement strategy (pages 253-254, 22.4.2.3, measuring indication, e.g. continue measuring, time, etc.) and a threshold of one of reference signal received power (RSRP), reference signal received quality (RSRQ), or signal to interference plus noise ration (SINR) sent by a source base station (pages 253-254, 22.4.2.3, threshold - RSRP, RSRQ); sending the beam measurement indication and the cell measurement strategy to a terminal to instruct the terminal to measure a cell on a source base station side and to report a cell measurement (pages 253-254, 22.4.2.3, measuring, report).
 	Referring to Claim 11 as applied to Claim 7 above, 3GPP document discloses the handover report method, wherein the beam measurement indication comprises at least one of: measurement duration, a measurement target bandwidth, a measurement frequency point list, or measurement DB2/ 40085240.1-4-Application No.: Not Yet AssignedAttorney Docket No.: 125567-5022 configuration information of a synchronization signal/physical broadcast channel block (SSB) of the source base station side; and the cell measurement strategy comprises a first threshold which is used to select candidate beam measurement results and a maximum number of beams selected by the terminal when deriving the cell measurement result (pages 253-254, 22.4.2.3, coverage and quality condition information, e.g. time).  
 	Referring to Claim 12, 3GPP document discloses a handover evaluation apparatus, comprising: a configuration sending module, which is configured to send a beam measurement indication (pages 253-254, 22.4.2.3, coverage and quality condition information, e.g. time), a cell measurement strategy (pages 253-254, 22.4.2.3, measuring indication, e.g. continue measuring, time, etc.) and a threshold of one of reference signal received power (RSRP), reference signal received quality (RSRQ), or signal to interference plus noise ratio (SINR) to a target base station (pages 253-254, 22.4.2.3, threshold - RSRP, RSRQ), wherein the beam measurement indication and the cell measurement strategy are used for the target base station to instruct a terminal to measure a cell on a source base station side and report a cell measurement result (pages 253-254, 22.4.2.3, measuring, report).
	Referring to Claim 13, 3GPP document discloses a handover evaluation apparatus, wherein the handover report apparatus is configured to perform the handover report method of claim 7 and comprises a configuration receiving module, which is configured to receive a beam measurement indication (pages 253-254, 22.4.2.3, coverage and quality condition information, e.g. time), a cell measurement strategy (pages 253-254, 22.4.2.3, measuring indication, e.g. continue measuring, time, etc.) and a threshold of one of reference signal received power (RSRP), reference signal received quality (RSRQ), or signal to interference plus noise ratio (SINR) sent by a source base station (pages 253-254, 22.4.2.3, threshold - RSRP, RSRQ); and a measurement indication module, which is configured to send the beam measurement indication and the cell measurement strategy to a terminal, to instruct the terminal to measure a cell on a source base station side and to report a cell measurement result (pages 253-254, 22.4.2.3, measuring, report).
	Referring to Claim 14, 3GPP document discloses a base station, comprising a processor, a memory and a communication bus; wherein the communication bus is configured to implement connection communication between the processor and the memory; and the processor is configured to execute a handover evaluation program stored in the memory to perform the handover evaluation method of claim 1 (pages 253-254, 22.4.2.3, source and target nodes with components for performing handover, preparation).  
 	Referring to Claim 16 as applied to Claim 1 above, 3GPP document discloses the handover evaluation method, further compromising: acquiring an inter-system handover report that is generated by the target base station according to the cell measurement result and the threshold of one of RSRP, the RSRQ, or the SINR, wherein the inter-system handover report indicates that an inter-system handover of the terminal from the source base station to the target base station is an unnecessary handover (pages 253-254, 22.4.2.3, report, unnecessary).  
 	Referring to Claim 17 as applied to Claim 16 above, 3GPP document discloses the handover evaluation method, wherein after acquiring the inter- system handover report that is generated by the target base station according to the cell measurement result and the threshold of one of RSRP, the RSRQ, or the SINR, the method further comprises: adjusting a handover threshold to trigger inter-system handover by the terminal according to the inter-system handover report (pages 253-254, 22.4.2.3, parameters adjusted).  
 	Referring to Claim 18 as applied to Claim 7 above, 3GPP document discloses the handover evaluation method, further comprising: determining whether an inter-system handover of the terminal from the source base station to a target base station is necessary according to the threshold of one of RSRP, the RSRQ, or the SINR and the cell measurement result reported by the terminal (pages 253-254, 22.4.2.3, handover, also, unnecessary, threshold - RSRP, RSRQ).  
 	Referring to Claim 19 as applied to Claim 18 above, 3GPP document discloses the handover evaluation method, further comprising: in response to determining that the inter-system handover is an unnecessary handover, generating an inter-system handover report, and sending the inter-system handover report to the source base station (pages 253-254, 22.4.2.3, report, handover, unnecessary).  
 	Referring to Claim 20 as applied to Claim 19 above, 3GPP document discloses the handover report method, wherein the inter-system handover report comprises a handover type for indicating that the inter-system handover of the terminal is the unnecessary handover, and the inter-system handover report further comprises at least one of: a source cell identification, a target cell identifier, and a cell measurement result and corresponding cell identifier of the source base station side, wherein the cell measurement result satisfies each requirement of the threshold of one of RSRP, the RSRQ, or the SINR (pages 253-254, 22.4.2.3, unnecessary HO report, Handover type, cell ID, etc.).  
 	Referring to Claim 21 as applied to Claim 12 above, 3GPP document discloses the handover evaluation apparatus, further comprising: DB2/ 40085240.1-7-Application No.: Not Yet AssignedAttorney Docket No.: 125567-5022 a report acquisition module, which is configured to acquire an inter-system handover report that is generated by the target base station according to the cell measurement result and the threshold of one of RSRP, the RSRQ or the SINR, wherein the inter-system handover report indicates that an inter-system handover of the terminal from the source base station to the target base station is an unnecessary handover (pages 253-254, 22.4.2.3, report, unnecessary).  
 	Referring to Claim 22 as applied to Claim 13 above, 3GPP document discloses the handover evaluation apparatus, further comprising: a necessity evaluation module, which is configured to determine whether an inter-system handover of the terminal from the source base station to a target base station is necessary according to the threshold of one of RSRP, the RSRQ, or the SINR and the cell measurement result reported by the terminal (pages 253-254, 22.4.2.3, handover, also, unnecessary, threshold - RSRP, RSRQ).  
 	Referring to Claim 23 as applied to Claim 22 above, 3GPP document discloses the handover evaluation apparatus, further comprising: a handover report module, which is configured to generate an inter-system handover report in a case where the inter-system handover is determined as an unnecessary handover, and send the inter-system handover report to the source base station (pages 253-254, 22.4.2.3, report, handover, unnecessary).  
 	Referring to Claim 24, 3GPP document discloses a base station, comprising a processor, a memory and a communication bus; wherein the communication bus is configured to implement connection communication between the processor and the memory; and the processor is configured to execute a handover report program stored in the memory to perform the handover report method of claim 7 (pages 253-254, 22.4.2.3, source and target nodes with components for performing handover, preparation).  
	 
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 36.300 V14.6.0 (2018-03), as provided by Applicant in view of Harada et al. (U.S. Patent Application Publication No. 2019/0342807)

Referring to Claim 6 as applied to Claim 1 above, 3GPP document discloses the method, wherein the cell measurement strategy comprises a first threshold which is used to select candidate beam measurement results when deriving the cell measurement result (pages 253-254, 22.4.2.3, threshold). 
  	However, 3GPP document does not disclose maximum number of beams selected by the terminal.
 	In the same field of endeavor, Harada et al. discloses maximum number of beams selected by the terminal (par 54 and claim 7).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate maximum number of beams selected by the terminal, as taught by Harada et al., in the method of the 3GPP document, for the purpose of implementing communications in future radio communication systems (Harada et al., par 31).

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 36.300 V14.6.0 (2018-03), as provided by Applicant in view of Youn et al. (U.S. Patent Application Publication NO. 2020/0092758)

	Referring to Claim 15 as applied to Claim 14 above, 3GPP document discloses the base station, wherein in a case where the handover evaluation program is stored in the memory, the base station is an RAN base station; and in a case where the handover report program is stored in the memory, the base station is an Evolved base station (pages 253-254, 22.4.2.3, RAN node, E-UTRAN node).  
  	However, 3GPP document does not disclose NG-RAN.
 	In the same field of endeavor, Youn et al. discloses NG-RAN (par 803, NG-RAN).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NG-RAN, as taught by Youn et al., in the base station of the 3GPP document, for the purpose of implementing inter-system handover (Youn et al., par 803).
	Referring to Claim 25 as applied to Claim 24 above, 3GPP document discloses the base station, wherein in a case where the handover evaluation program is stored in the memory, the base station is an RAN base station; and in a case where the handover report program is stored in the memory, the base station is an Evolved base station (pages 253-254, 22.4.2.3, RAN node, E-UTRAN node).  
  	However, 3GPP document does not disclose NG-RAN.
 	In the same field of endeavor, Youn et al. discloses NG-RAN (par 803, NG-RAN).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NG-RAN, as taught by Youn et al., in the base station of the 3GPP document, for the purpose of implementing inter-system handover (Youn et al., par 803).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642